Citation Nr: 0432719	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  94-21 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right foot injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for left middle finger 
injury secondary to service-connected left index finger.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney-at-
Law


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied service connection for bilateral 
hearing loss, PTSD, left middle finger disability, and 
chronic residuals of a right foot injury.  

Other denied and appealed service connection claims from the 
March 1993 rating decision were granted in an April 2003 
rating decision, such as dysthymic disorder associated with 
service-connected amputation of the left index finger with a 
70 percent disability evaluation, degenerative disc disease 
of the thoracolumbar spine associated with the left index 
finger amputation with a 20 percent disability evaluation, 
residuals of meniscectomy of the left and right knees with 
disability evaluations of 10 percent respectively, and 
individual unemployability was assessed from August 26, 1991.  

The issue of entitlement to service connection for PTSD, and 
a left middle finger disability secondary to service-
connected left index finger amputation, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service medical records indicate hearing 
within normal limits at that time.

2.  There is no opinion of record connecting any current 
hearing loss to an in-service event.

3.  The veteran's service medical records do not contain 
evidence of treatment for a heel injury or coral poisoning.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  A right heel injury was not incurred during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), are examined before addressing the merits of 
the appeal.

VA notified the veteran in a May 2001 letter of any 
information and evidence needed to substantiate and complete 
his claim, 38 U.S.C.A. § 5103(a) (West 2002), and indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf, 38 C.F.R. § 3.159(b)(1) (2004), in 
compliance with Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO also listed the evidence it had received to 
that point before reciting what evidence was necessary to 
show entitlement to service connection.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In the latter decision, the Court continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Pelegrini, 18 Vet. App. 
at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  Id.  In this case, 
a substantially complete application was received prior to 
the date of VCAA enactment.  Thereafter, a March 1993 rating 
decision denied service connection claims for hearing loss 
and and a right heel injury of the foot.  Thereafter, the 
veteran received a May 2001 VCAA letter.  Additionally, the 
veteran was generally advised to submit any additional 
evidence that pertained to the claim.  Id at 121.  Therefore, 
for the circumstances of this case, the requirements of 
Pelegrini regarding the timing and content of a VCAA notice 
have been fulfilled.  

Next, VA assisted the veteran in obtaining evidence necessary 
to substantiate this claim by obtaining service medical 
records, an August 1992 VA audiology examination report, 
treatment records from the Puget Sound VA Medical Center 
dated December 2000 to February 2001 (concerning various 
ailments including hearing loss), and a May 2001 VA audiology 
examination report.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c) (2004).  

The veteran was afforded VA medical examinations for hearing 
loss, and the examination reports contain sufficient 
information to decide the issue.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  Thus, further examination is not necessary.  
Additionally, an examination of the heel is not necessary 
because evidence of record does not establish that the 
veteran suffered an injury in service.  38 C.F.R. 
§ 3.159(c)(4) (2004).
 
For all of the preceding reasons, VA fulfilled its duties 
under VCAA for this appeal.  


I.  Facts

Hearing loss

The veteran's in-service specialty was a power generator 
equipment repairman, and he received a Sharpshooter (Rifle M-
14) Medal.  The veteran's service medical records do not 
indicate he experienced hearing loss during service.  A July 
1992 VA examination showed mild hearing loss, and the 
examiner noted an audiogram performed in 1988 showed high 
frequency loss.  A nexus opinion, however, was not provided.  

A May 2001 VA examination noted the veteran's reported 
history of working with gas turbines as a power plant 
mechanic without ear protection and two years of rifle 
firing.  After reviewing the C-file, however, the examiner 
noted the veteran's service medical records included 
audiometric results within normal limits ".25-4 kHz right 
and left."  The examiner stated it was unlikely that the 
veteran's current hearing loss was the result of noise trauma 
from military service.  

Right foot injury

An in-service radiographic report indicated calcium deposits 
in the left great toe, interphalangeal joint, which was 
probably a result of a previously avulsed fragment from the 
proximal phalanx.  

In his December 1991 claim, the veteran asserted he had 
"coral poisoning [of the] feet."  The July 1992 VA 
examination did not note a foot disability.  At a June 1993 
RO hearing, the veteran expounded on the injury that while 
serving in the Dominican Republic he stepped on a piece of 
coral, and it affected his heel.  When the pain got worse, 
the veteran sought medical treatment, and finally a physician 
gave him a shot of painkiller.  The heel got infected, became 
blistered, and the veteran had to take penicillin.  The 
veteran reported the current residual effect was constant 
itching.  In a March 1998 statement the veteran asserted 
while washing a truck in the Dominican Republic, he stepped 
on a piece of coral and punctured his right heel.  A doctor 
caused excruciating pain proving the heel, the wound did not 
heal for a long time, and it "still gives me a spell of 
itching."  

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

In order to establish service connection for the claimed 
disorder, the following must be present:  Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Here, there is no evidence of an in-service incurrence of a 
heel injury associated with stepping on a piece of coral.  
The veteran's service medical records contain only a 
reference to calcium deposits in the great left toe, and 
there was no documentation of treatment for an injury to the 
heel, or mention of coral poisoning.  As such, the first 
necessary element for service connection has not been met.  

Likewise, there is no documentation of in-service hearing 
loss as shown by service audiology assessments.  
Additionally, a VA examiner stated it was unlikely that the 
veteran's current hearing loss was the result of noise trauma 
from military service.  Therefore, another necessary element 
for service connection has not been met.  The veteran did not 
offer any other medical evidence or opinions that would at 
least bring the evidence to equipoise and require the benefit 
of the doubt be resolved in his favor.  As such, the 
preponderance of the evidence is against the claims.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for right foot injury is 
denied.


REMAND

In light of the VCAA, further evidentiary development is 
necessary for the two remaining issues on appeal.

The RO has been seeking confirmation of the veteran's in-
service stressors via the US Armed Services Center for 
Research of Unit Records (USASCRUR).  The veteran's DD-214 
indicates he was awarded a National Defense Service Medal, a 
Good Conduct Medal (1st award), an Armed Forces Expeditionary 
Medal for the Dominican Republic, and a Sharpshooter Medal 
(Rifle M-14).  The veteran has asserted a patch he received 
while in service was given in lieu of a Combat Infantry 
Badge.  In a March 1998 submission, the veteran gave a list 
of stressors between April 8, 1966, and September 1966, 
including reports of being subject to sniper gunfire, being 
ambushed with "specialist Clippler, Marquise," witnessing 
the death of two Americans with "Specialist David Othop," 
and the last night in the Dominican Republic on guard duty 
the veteran stated "Sp. Philip" was shot in the head.  

In a September 2000 letter, USASCRUR noted the veteran needed 
to supply more specific information, including dates, the 
individual's full name, complete unit designation to the 
company level, whether killed or wounded, and a brief 
description of the incident.  USASRCUR also informed the RO 
it could contact the National Personnel Records Center (NPRC) 
for morning reports.  USASCRUR supplied a 1966 history 
submitted by the 67th Maintenance Battalion.  In April 2002 
the RO asked the veteran for more specific information 
concerning these events (as requested by USASCRUR), with 
details of the information needed, and the veteran did not 
respond.  

In April 2002, the RO sought morning reports from the NPRC, 
which responded it needed complete organization information 
including the company and battery in addition to the 
battalion.  The veteran's DD-214 reports "HQ & CO A 67th 
Maint Bn 16th GSGp USAIC XC 3D USA."  The RO should clarify 
the information needed, and forward it to the NPRC.  

Additionally, the veteran's left middle finger disability as 
secondary to the service-connected amputated left index 
finger has not been medically evaluated.  Particularly, the 
veteran states his middle finger is weak and stiff.  The 
initial July 1992 VA examination did not assess this 
secondary claim, and nor did subsequent examinations (which 
primarily addressed the claim concerning PTSD).  
Additionally, the RO recently granted several secondary 
service connection claims due to the left index finger, and 
the veteran's left middle finger claim should be assessed. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance with 
the notice and assistance requirements in 
the VCAA.

2.  The RO should send another request to 
the NPRC providing the veteran's complete 
organization information including the 
company and battery in addition to the 
battalion to obtain morning reports.

3.  The veteran should be scheduled for a 
VA medical examination for the purposes of 
clarifying a diagnosis and a nexus opinion 
regarding the left middle finger.  The RO 
should forward the veteran's claims file 
to the VA examiner for review, and the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed current left middle 
finger disability is proximately due to or 
worsened by the service-connected 
amputated left index finger.  

4.  Then, the RO should readjudicate the 
veteran's claims of service connection for 
PTSD and left middle finger disability.  
If the determination of these claims 
remains unfavorable to the veteran, the RO 
must issue a supplemental statement of the 
case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



